Citation Nr: 1108141	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  98-10 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for residuals of an injury to the right testicle, status post orchiectomy, currently evaluated as 10 percent disabling (right testicle disability).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1988 to June 1992, with subsequent additional periods of active duty and National Guard training, including the most recent reported period from July 2005 to September 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In the July 1997 rating decision, the RO denied the Veteran's claim of entitlement to an evaluation in excess of 10 percent for residuals of an injury of the right testicle, status post orchiectomy, with compensatory hypertrophy of the left testicle. 

In May 2000, the Veteran testified at a hearing conducted before the undersigned Acting Veterans Law Judge at the local VA office.  When this matter was previously before the Board in January 2001, it was remanded for further development and adjudication.  

In a February 2002 rating decision, the RO granted service connection for residual pain of the left testicle, and assigned an initial 10 percent rating under Diagnostic Code 7525, effective from March 31, 1997.   In doing so, the RO noted that the condition was previously evaluated as part of the Veteran's right testicle disability; the RO confirmed and continued the 10 percent rating for the latter condition.  

When this matter was previously before the Board in August 2003, July 2006, and June 2009, it was, in pertinent part, remanded for further development and adjudication.  

In a March 2010 rating decision, the RO granted service connection for neuralgia/phantom pain, right hemiscrotum, as secondary to the service-connected right testicle disability, with an evaluation of 10 percent effective from April 29, 2004.  



FINDING OF FACT

The Veteran's right testicle was removed in service, but there is no evidence of urinary tract infections or voiding dysfunction.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a right testicle disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code (DC) 7525 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), significantly changed the law during the pendency of this increased rating claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist a Veteran with a claim. 

a. Duty to Notify 

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must:  (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. Cir. 2007), cert. granted sub nom. Peake v.  Sanders, 128 S. Ct. 2935 (2008), rev'd, Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (outlining VCAA notice requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (same).  For "applications for benefits pending before VA on or filed after" May 30, 2008, as here, 38 C.F.R. § 3.159(b)(1) no longer requires that VA request that the claimant provide any evidence in his or her possession that pertains to the claim.  See 73 Fed. Reg. 23,353, 23,354 (Apr. 30, 2008).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the December 2003, May 2005 and July 2006 letters fully provided all required notice.  The July 2006 letter informed the Veteran about the type of evidence needed to support his claim, namely, proof that his service connected right testicle disability had increased in severity.  This correspondence clearly disclosed VA's duty to obtain certain evidence for the Veteran, such as medical records, employment records and records held by any Federal agency, provided the Veteran gave consent and supplied enough information to enable their attainment.  It made clear that, although VA could assist the Veteran in obtaining these records, he carried the ultimate burden of ensuring that VA received all such records.  This letter additionally apprised the Veteran that VA would schedule a medical examination or obtain a medical opinion for him if the RO determined such to be necessary to make a decision on the claim.  

The July 2006 correspondence also solicited information from the Veteran regarding the impact of his right testicle disability on his employment and daily life.  This additional notice was sent to the Veteran based upon the Board's July 2006 remand instructions addressing whether an extraschedular rating should be assigned in this case.  The December 2003 and May 2005 correspondence additionally apprised the Veteran about how VA calculates disability ratings, and the July 2006 letter fully informed him about the manner in which VA assigns effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006).  The Board thus finds that the Veteran received notice of the evidence needed to substantiate his claim, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Although some of the notices did not precede the initial adjudication of the Veteran's claim, the later notices were followed by a subsequent readjudication, in this case supplemental statements of the case (SSOCs) issued in September 2008 and March 2010, thereby curing the defective notice error.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not alleged any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

b.  Duty to Assist

As to VA's duty to assist, the Board observes that VA has associated with the claims folder the Veteran's service treatment records (STRs), as well as records and reports of the Veteran's private and VA care, dated since the 1990s.  In addition, in August 2001 and in March 2005, VA afforded him formal examinations to assess the nature, extent and severity of his right testicle disability.  Further, the March 2005 examiner prepared an addendum to his report, dated later that same month.  The Board also notes that in May 2000 the Veteran testified at a Board hearing.  During the May 2000 Travel Board hearing, the undersigned Veterans Law Judge fully explained the issues and discussed any potential outstanding evidence.  See Bryant v. Shinseki, 2010 WL 2633151 (Vet. App. July 1, 2010).  In any event, there is no possible prejudice to the Veteran because the issue on appeal has been fully developed by means of conducting medical examinations and obtaining all outstanding private and VA medical records.  Further, both the Veteran and his representative have submitted evidence and/or written argument in support of the claim.  In light of the foregoing, and given the Veteran's report that he is not currently receiving either private or VA treatment for his right testicle condition such that there is no further evidence to obtain, the Board finds that there is no possibility that additional assistance would further aid him in substantiating his claim.  Hence, no additional assistance to the Veteran is required to fulfill VA's duty to assist in the development of this claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

In its June 2009 decision, the Board remanded the case for additional development, to include obtaining the Veteran's STRs from the July 2005 to September 2006 period of active duty, and to obtain confirmation, from the National Personnel Records Center (NPRC), as to all of the Veteran's periods of active duty, including the most recent reported period from July 2005 to September 2006.  

The Board finds that the AMC/RO substantially complied with the January 2001, August 2003, July 2006 and June 2009 Remand directives, and therefore the Board may proceed with its review of the appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting Board's duty to "insure compliance" with the terms of its remand orders).

II.  Law and Regulations

a.  Calculation of Disability Ratings

38 U.S.C.A. § 1155 sets forth provisions governing disability ratings, and it directs the Secretary to "adopt and apply a schedule of ratings of reductions in earning capacity from specific injuries or combination of injuries."  The schedule of ratings must provide for ten grades of disability, and no more, ranging from 10 percent to 100 percent in 10 percent intervals, upon which the payments of compensation shall be based.  38 U.S.C.A. § 1155.  In addition, "the Secretary shall from time to time readjust this schedule of ratings in accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), which requires the use of a "Schedule for Rating Disabilities . . . for evaluating the degree of disabilities in claims for disability compensation . . . and in eligibility determinations."  The provisions contained in the rating schedule approximate the average impairment in earning capacity in civil occupations resulting from a disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 ("The ratings shall be based, as far as practicable, upon average impairments of earning capacity resulting from such injuries in civil occupations").  Separate diagnostic codes pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

b.  Increased Disability Ratings

Where entitlement to compensation has already been established and an increase in the severity of the disability is at issue, as in this case, "the relevant temporal focus . . . is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart v. Mayfield, 21 Vet. App. 505, 509-10 (2007); see also Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this regard, the Court has recognized that "[i]f VA's adjudication of any increased-rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased-rating claim was filed until a final decision on that claim is made."  Hart, 21 Vet. App. at 509.  Accordingly, "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Id.  In addition, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating."  38 C.F.R. § 4.7.  

c. Standard of Proof

38 U.S.C.A. § 5107 sets forth the standard of proof applied in decisions on claims for Veterans' benefits.  A Veteran will receive the benefit of the doubt when an approximate balance of positive and negative evidence exists.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 (2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A claim will be denied only if a preponderance of the evidence is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).  

III. Analysis

a.  Factual Background

The Veteran essentially maintains that an increased rating in excess of 10 percent is warranted for his right testicle disability because he suffers from chronic right groin pain.

The STRs show that the Veteran's right testicle problems pre-existed service, and indeed, in his statements and testimony the Veteran acknowledges the pre-service onset of this condition.  The service records show that the Veteran had surgery to treat his right testicle problems while on active duty, which included the surgical removal of his right testicle, i.e., right testicle orchiectomy.  

In a statement received in July 1998, the Veteran reiterated the pre-service onset of his testicular problems, but sought a higher rating due to his chronic pain.  In addition, he submitted a June 1998 report prepared by his private treating physician, Dr. James A. Reynolds, who indicated that he initially treated the Veteran in November 1996 for complaints of an eight-year history of intermittent left inguinal and left scrotal discomfort.  Dr. Reynolds stated that the Veteran had a right scrotal injury during adolescence and underwent a right scrotal orchiectomy while on active duty.  The examiner reported that his examination revealed that the Veteran had a moderate left scrotal varicocele.  Dr. Reynolds noted the February 1997 surgery, following which the Veteran had no left scrotal discomfort, and which reduced the size of the left scrotal varicocele.  He indicated that in February or March 1998, the Veteran presented with complaints of right groin and left scrotal discomfort, and that the pain became so intense that he was forced to seek emergency treatment at a local hospital.  Dr. Reynolds reported, "In summary, [the Veteran] has had recurrent groin and scrotal pain for many years."  He added that the Veteran underwent treatment of a left scrotal varicocele in 1997 and that he was unable to identify any objective urologic abnormality to explain his right inguinal and left scrotal discomfort.

In May 2000, the Veteran testified at a hearing conducted before the undersigned Veterans Law Judge.  During the proceeding, he complained that despite having his right testicle removed, he continued to have chronic pain that was not relieved by medications.  He stated that the pain was so severe at times it awakened him and also prevented him from engaging in his normal activities.  The Veteran denied that he was impotent and testified that he had not missed any days of work due to the condition.  At the hearing, the undersigned noted that the Veteran's condition involved both testicles and raised the issue as to whether separate evaluations were warranted for his bilateral testicular pathology.

In August 2001, the Veteran was afforded a VA genitourinary examination, and at the outset of the report, the examiner noted that he had reviewed the Veteran's claims folder and discussed the history of the Veteran's bilateral testicular problems.  The Veteran complained that he continued to have pain despite undergoing surgery, and reported that medications did not lessen his symptoms.  He denied having lethargy, weakness, anorexia, weight loss or weight gain, and stated that he urinated approximately three times per day and none at night.  The Veteran added that he had no urinary tract infections, renal colic, nephritis, urinary hesitancy, diminution of stream, dysuria or incontinence, or impotence.  In fact, he noted that he had four daughters.  The Veteran also indicated that he was receiving no treatment for the condition.

The examiner found the examination to be normal.  The examiner observed that the Veteran's right testicle was surgically removed and that his left testicle measured 2.5 by 3.5 centimeters.  Epididymis and spermatic cord were unremarkable, and there was no fistula or residuals of genitourinary disease.  The diagnosis was orchiectomy following teenage bicycle accident.  Subsequent to offering this impression, the examiner stated that the orchiectomy did not interfere with the Veteran's genitourinary functioning.

A February 2004 VA ultrasound shows that the Veteran had a small left varicocele and that his left testicle was unremarkable.  The examiner commented that his right testicle was surgically absent.

In March 2005, the Veteran was afforded another VA genitourinary examination.  At the outset of the report, the urologist discussed the history of the Veteran's right and left testicle conditions, and observed that he had five daughters, all of whom he fathered subsequent to the right testicle orchiectomy.  The examination revealed no abdominal or pathological masses and no organomegaly.  There was no suprapubic tenderness, although the physician indicated that there was tenderness in the Veteran's right inguinal canal in the area of the orchiectomy.  He had right and left hemiscrotum and hypertrophy at the left testicle at the epididymis.  His penis was normal with no evidence of inguinal hernias.

The urologist reported that the Veteran took no medications to treat his bilateral testicular condition and that he saw a doctor two to three times per year for complaints of pain.  The examiner added that the Veteran had not been hospitalized, that there was no evidence of drainage and that the Veteran did not require intravenous antibiotics.  The examiner also indicated that the Veteran had neuralgia and a phantom pain aspect of his right hemiscrotum at the stump of the cord that radiates into the flank.  With respect to pain in the right hemiscrotum, the examiner stated that the Veteran generally had approximately three attacks per month, and that during those episodes he has "a very tightness of the scrotum," coupled with nausea and an inability to ambulate.  The examiner noted that the Veteran did not know what precipitated the flare-ups, but reported that they only subsided with rest.  The examiner indicated that the Veteran had a chronic problem in the right hemiscrotum that was unlikely to be resolved by further surgery, which in fact might worsen the condition.  In an addendum dated later that month, the examiner noted that he had reviewed the Veteran's claims folder prior to his examination and preparation of the examination report.
 
The Veteran has also asserted, specifically in a written statement submitted to the Board in October 2008, that his right testicle disability forces him to excuse himself from meetings at work and rush to the rest room until the pain subsides.
 
b.  Analysis  

Because the Veteran seeks an increased rating for his service connected right testicle disability, the Board must analyze the evidence from the earliest possible date upon which such an increase could be awarded, namely, one year prior to the RO's receipt of his March 28, 1997, increased rating claim.  See 38 C.F.R. § 3.400(o)(2); accord Hart, 21 Vet. App. at 509-10.  After a full review of the record, and as further explained below, the Board finds that the evidence weighs against an increased rating above 10 percent for the Veteran's service connected right testicle disability. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2010).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The Veteran's right testicle disability is currently rated as 10 percent disabling under 38 C.F.R. § 4.115(b), DC 7524 (effective prior to February 17, 1994).  Under the current criteria of DC 7524, a higher 30% rating is warranted where both testes have been removed.  A note to DC 7524 states that in cases of the removal of one testis as the result of a service-incurred injury or disease, other than an undescended or congenitally undeveloped testis; with the absence or nonfunctioning of the other testis unrelated to service, an evaluation of 30 percent will be assigned for the service-connected testicular loss.  Testis, underdescended, or congenitally underdeveloped is not a ratable disability.  

As the Veteran is separately rated at 10 percent for residuals of surgical procedures of the left testicle, a higher rating under DC 7524 is not available as it would constitute pyramiding.  Notably, the record also does not reflect that the left testicle has been removed.

The Veteran's right testicle disability will be rated under 38 C.F.R. § 4.115(b), DC 7525.  Under this rating code, the Veteran's right testicle disability is evaluated by analogy to epididymo-orchitis, chronic.  In turn, epididymo-orchitis, chronic, that does not involve tubercular infections, such as in this case, is rated as urinary tract infection.  Since the left testicle is rated analogously based on pain, and not urinary symptoms, rating under DC 7525 would not constitute pyramiding in this case.

As provided under 38 C.F.R. § 4.115(a), urinary tract infection not involving poor renal function is rated as 30 percent disabling when there is recurrent symptomatic infection requiring drainage and/or frequent hospitalization (greater than two times per year), and/or requiring continuous intensive management.  A 10 percent rating is warranted when there is long-term drug therapy, one to two hospitalizations per year, and/or requiring intermittent intensive management.

Here the evidence reflects that there is no associated impairment of function (e.g., renal function, voiding, etc.), and indeed, the Veteran does not contend otherwise.  As such ratings that consider impairment of function do not apply.  The disability has not required drainage, frequent hospitalization, and/or continuous intensive management.  Further, at the August 2001 VA genitourinary examination, the Veteran specifically denied having urinary tract infections or renal colic, nephritis, urinary hesitancy, diminution of stream, dysuria, incontinence or impotence.  The Veteran also indicated that he received no formal care for this condition.

The March 2005 VA genitourinary examination discussed the history of the Veteran's right and left testicle conditions, and observed that he had five daughters, all of whom he fathered subsequent to the right testicle orchiectomy.  The examination revealed no abdominal or pathological masses and no organomegaly.  There was no suprapubic tenderness, although the physician indicated that there was tenderness in the Veteran's right inguinal canal in the area of the orchiectomy.  He had right and left hemiscrotum and hypertrophy at the left testicle at the epididymis.  His penis was normal with no evidence of inguinal hernias.  

While this finding of tenderness and the Veteran's reports of pain could be considered factors that raise the issue of a higher rating, such is not warranted as there is no evidence of any infection, no drainage, no treatment, no medication, no hospitalization, and no "intensive management" required.  Moreover, the tenderness and pain are already separately compensated as 10 percent disabling based on the grant, in March 2010, of service connection for neuralgia/phantom pain, right hemiscrotum, as secondary to the service-connected right testicle disability.  To grant separate disability ratings based on the same symptoms or manifestations of pain and tenderness would constitute pyramiding, and such is expressly prohibited.  See 38 C.F.R. § 4.14.  

Finally, it is observed that, in a VA Form 21-4138, "Statement in Support of Claim," dated on August 14, 2009, the Veteran reported having undergone a recent medical examination conducted by Dr. Reynolds in January 2009 which revealed nothing out of the ordinary with respect to the service-connected condition on appeal and no basis to order further tests.  

In light of the foregoing, the Board finds that the schedular requirements for an increased rating in excess of 10 percent are not met.  There is no evidence that the symptoms associated with the right testicle disability have worsened, improved, or changed in any other respect during the rating period under consideration and therefore an increased rating in excess of 10 percent under DC 7525 is not warranted for any part of the rating period.  


Extraschedular Rating  

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), the Board has considered the potential application of various provisions of Title 38 of the Code of Federal Regulations, whether or not the Veteran raised them, including 38 C.F.R. § 3.321(b)(1), which governs extraschedular ratings.  See also Hupp v. Nicholson, 21 Vet. App. 342, 355 (2007).  The Board finds that the evidence of record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2009).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the available schedular criteria are inadequate, i.e., whether there are symptoms or impairment shown that are not contemplated by the schedular criteria.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and schedular criteria are found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.  

There has been no showing by the Veteran that his service-connected right testicle disability has necessitated frequent hospitalizations beyond that contemplated by the rating schedule or has caused a marked interference with employment.  The Veteran has asserted, specifically in a written statement submitted to the Board in October 2008, that this condition forces him to excuse himself from meetings at work and rush to the rest room until the pain subsides.  However, the Veteran has not presented evidence from his current employer that would reflect that his objective work performance has suffered as a result of his service connected right testicle disability.  The Veteran, by his own admission, has testified that his right testicle disability has not caused him to miss work.  See Hearing Transcript at 13.  The Veteran has also testified, and the evidence shows, that his right testicle disability has not necessitated frequent hospitalization.  See Hearing Transcript at 9-10.   
  
In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the entire appeal period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate, and no referral for an extraschedular rating is required.  In that regard, it is further noted that any pain and tenderness in the area of the removed testicle are already separately compensated as 10 percent disabling based on the grant, in March 2010, of service connection for neuralgia/phantom pain, right hemiscrotum, as secondary to the service-connected right testicle disability.  

In light of the foregoing, the Board finds that the requirements for an extraschedular rating for the Veteran's right testicle disability are not met.


ORDER

An increased rating for residuals of an injury to the right testicle, status post orchiectomy, currently evaluated as 10 percent disabling, is denied.



____________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


